                                                                        I

                                                                   CLERK'
                                                                        SAOF FICE
                                                                          T ABI N U,S. DIST. COURT
                                                                        t       GDON,VA
                                                                               sjso

               IN TH E U N IT ED STA TE S D IST R ICT C O U R T
                                                                        ô22T l2 29,9
              FOR TH E W ESTERN DISTR ICT OF W RG IN IA                JU    C J LEY CLERK
                          BIG STO N E G A P D IV ISIO N               BY: (          s


CNITED SG TESoF AM ERICA
                                                    Case N o.2:09CR 00003

                                                     OPINION Ae ORDER
A M E LIA TU R N ER ,                               By:JaiçsP.Jones
                                                    United StatesDistrictJudge
                  D efehdant.

      Amelia Turner,ProSeDefendant.
      D efendant A m elia Turner, a federal inm ate proceeding pro se,has filed a

docum ententitled çlM btion Requesting CircuitReview ofOrderand Opihion.'' The

m otion w illbe denied.

      Turnerpleaded guilty before thiscourt,pursuantto a w ritten Plea A greem ent,

to conspiracy to possesswith intentto distribute oxycodpne and using orcarrying a

firearm during and in relation to,and possessing a freann in furtherance of a drug

traffcking crime,in violation of 18 U.S.C.j 924(c). 1 sentenced Turnerto 135
                   '
                                                                        ;
m onthsonthedrug offenseand 60 m onthsop thefirearm offense,to run cpnsecutive
                                                                        1


to the drug sentence. Judgm entw as entered on O ctober 28,2009. Turner did not

appeal.
      ln 2013 Turnersubm itted apro se m otion which thecourtconstrued,w ith her

consent,asamotion to vacatehersentenceunder28 U.S.C.j2255. 1found that
herm otion w asuntim ely and itw as dism issed. Order,A pr.29,2013,ECF N o.86.

      O n July 23,2019,the courtdenied a pro se m otion fled by the defendant
                     .




entitled,GçM otion Requesting Time ServedPursuantto 18U .S.C.j3582(c)(1)(A).''
N o appealw astim ely filed. 1assum e thatthe defendantisrefening to thataction of

this courtin herpresentm otion.

      This courtdoes nothave the pow er to refer its prior ruling for review to the
                                                      t
courtofappeals. The tim e for appealofthatruling has long since passed.

      Forthese reasons,itis O R D ER ED thatthe'defendant'sm otion,is D EM ED .


                                            EN TER : O ctober 18,2019

                                            /s/ Jam esP.Jones
                                            U nited StatesD istrictJudge




                                        2
